PER CURIAM.
The certificate of the clerk of the superior court shows that on July 1, 1915, judgment was entered for appellee; that a motion for a new trial was overruled on June 28th; that the notice of appeal was filed on July 2d; and that no further steps to perfect the appeal were taken.
*560We think the motion to dismiss should he granted for two reasons:
First, because no appeal bond or supersedeas bond or affidavit in lieu thereof has been filed and approved in the lower court. Town of Yuma v. Winn, ante, p. 92, 148 Pac. 286.
Second, for lack of diligence in prosecuting the appeal.
Let the order go dismissing ease, with costs to appellee.